Citation Nr: 1728551	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and/or anxiety.

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and January 2012 rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).

In January 2007, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claim file.

In July 2013, the Board remanded this matter for additional development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the Board may make a final determination.  First, the Board finds that there has been inadequate notice provided to the Veteran regarding his claim of sexual trauma.  The Veteran has reported that during basic training he woke up to find other service members standing around his bed laughing while they were half-naked in white towels with flashlights.  He stated that there was something on his face and, although he is not sure, he believes that they may have ejaculated on him.  While the Veteran has been provided with notice on how to substantiate his claim, he has not been provided with specific notice on how to substantiate his claim based on personal assault.  Notice in accordance with 38 C.F.R. § 3.159 (b) of the information and evidence necessary to establish a claim based on military sexual trauma under 38 C.F.R. § 3.304 (f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  Adjudication of the claim under this theory of entitlement should be conducted by the RO/AMC.

Further, the Board finds that the October 2015 VA examination and subsequent June 2016 supplemental opinion are insufficient to adjudicate the Veteran's claim.  Specifically, the examiner's evaluation appears to be based, on an incomplete review of the record.  For example, in the supplemental opinion, the examiner wrote that the Veteran was discharged from military service in August 1978 and "no reason was cited for his separation."  However, in his STRs from July 1978, there is a letter of notification to the Veteran stating that he is recommended for discharge due to marginal performance.  Specifically, the Veteran was alleged to have failed three block tests and stated that he had personal problems that were affecting his ability to complete the course.  These records also indicate that the Veteran was provided professional assistance, prior to his discharge, to assist him in alleviating his personal problems.

In addition, while the examiner addressed notations in the Veteran's service treatment records (STRs) from January 1978 indicating mention of anxiety and depression in 1971, the examiner did not address the private treatment records available from this time period, specifically hospital records from March 1971, which also mention anxiety.  In addition, the Veteran's statements were not considered.  In a May 2013 statement to the VA the Veteran stated "I realize I had anxiety problems before I entered service . . . My anxiety was aggravated while I was in service because of those horrific attacks on me."  Finally, it does not appear that the examiner attempted to reconcile the various medical opinions of record, as directed by the prior Board remand, including the VA examinations and an opinion from a private physician, Allan. K. Hearne, Psy.D.

Furthermore, it appears that additional documents must be obtained and associated with the claim file.  Service treatment records from June 1978 state that the Veteran was seen at the request of his commander due to anxiety associated with tech training as a weapons mechanic.  There is a "MHC" notation, indicating that he may have been seen at a mental health clinic.  However, there are no mental health clinic records associated with the claim file.  His Military Personnel Records are full of references to a "personal problem," which is cited as affecting his performance and ability to study.  These records also indicate that he was receiving assistance at a clinic.

Finally, the Board also notes that in a statement to the VA from May 2013, the Veteran states that he started receiving Social Security disability approximately two years prior.  However, there are no Social Security records in the claim file.  The Board will remand to obtain these records.  See Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159 (c).  As these records may contain relevant evidence as to both issues on appeal, the Board will defer a decision on the disability rating for left ear hearing loss disability until the records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.

2.  Obtain and associate with the claim file any outstanding mental health treatment records from the Veteran's service, to include any available records relating to the June 1978 notation in the Veteran's STRs regarding treatment at a mental health clinic for anxiety associated with tech training as a weapons mechanic.  It is noted that searches for these records should include searches for hospital records

3.  Obtain records from the Social Security Administration pertaining to any award of disability benefits to the Veteran.  The Board notes that in a statement from the Veteran received in May 2013, the Veteran states that he started receiving Social Security disability benefits approximately two years prior.

4.  After completing the above directives, schedule the Veteran for a new mental health examination, with an examiner who has not previously examined him, to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claim file and must note that review in the report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran as to his psychiatric symptoms.  In addition, the examiner is requested to reconcile the medical opinions of record.  After an examination of the Veteran, the examiner should provide the following:

(a) An opinion as to whether the Veteran had any psychiatric disability that clearly and unmistakably (undebatably) existed prior to his entry into service.  The examiner should look at all treatment records, to include the Veteran's STRs, which describe the reason for his discharge, as well private treatment records, such as the private hospitalization records from March 1971.  The examiner should also consider the Veteran's lay statements, to include his May 2013 statement that "I realize I had anxiety problems before I entered service . . . My anxiety was aggravated while I was in service because of those horrific attacks on me."  In addition, the examiner should address all opinions of record, to include all VA examination opinions, as well as private opinions, such as that provided by Dr. Allan K. Hearne in April 2008.

(b) If the examiner determines that the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his entry into service, the examiner should state whether there is clear and unmistakable (undebatably) evidence that the preexisting acquired psychiatric disability did not increase in severity during service.

(c) If the Veteran's acquired psychiatric disability underwent an increase in disability during service, the examiner should state whether the increase in disability was beyond the natural progress of the disease.

(d) If any diagnosed acquired psychiatric disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any diagnosed psychiatric disability had its onset during service, or is it related to any event of service, to include the in-service events described by the Veteran.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

